Exhibit 99.1 MESOBLAST OPERATIONAL HIGHLIGHTS AND FINANCIAL RESULTS FOR THE PERIOD ENDED MARCH 31, 2017 Melbourne, Australia; May 25, 2017; and New York, USA, May 24, 2017: Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today provided the market with operational highlights and financial results for the three and nine month reporting periods ended March 31, 2017.During the reporting period, the Company achieved a major milestone in its valuable heart failure Phase 3 program, maintained momentum in its additional Phase 3 trials, and continued to reduce spend. During the first nine months of FY2017, the Company executed its planned operational streamlining and re-prioritization of projects to successfully absorb the incremental costs of the MPC-150-IM Phase 3 program in advanced chronic heart failure (CHF). Due to these measures, cash outflows for R&D product support costs, manufacturing, and management & administration were reduced for the nine months of FY2017 by US$16.4 million (24%), compared with the nine months of FY2016. For the third quarter of FY2017, cash outflows for the same operational activities were reduced by US$5.1 million (23%) compared with the third quarter of FY2016. These savings enabled the Company to allocate sufficient funds for the CHF Phase 3 trial through to the successful interim futility analysis of the trial’s efficacy endpoint in early April 2017. After absorbing the incremental R&D costs associated with the CHF Phase 3 trial, together with increased spend on advancing the other Tier 1 product candidates in Phase 3 trials, total operating cash outflows were reduced by US$0.8 million as compared to the first nine months of FY2016. As of March 31, 2017, the Company had cash reserves of US$69.1 million following a capital raising of approximately US$40 million. As previously announced, Mesoblast has established an equity facility for up to A$120 million/US$90 million, to be used at its discretion over the next two years to provide additional funds as required. The Company intends to partner one or more of its four Tier 1 product candidates in order to increase cash reserves and further reduce cash burn. As previously announced, the Company is in exclusive negotiations with Mallinckrodt Pharmaceuticals in regard to a potential commercial and development partnership for two of its lead product candidates. Key operational highlights for the quarter with respect to the Company’s four Tier 1 product candidates were: • Mesoblast’s Phase 3 CHF trial of MPC-150-IM achieved a successful pre-specified interim futility analysis of the efficacy endpoint in the first 270 patients. After notifying the Company of the interim analysis results, the trial’s Independent Data Monitoring Committee formally recommended the trial be continued as planned. • A Phase 2 trial evaluating MPC-150-IM in children under the age of 5 with hypoplastic left heart syndrome (HLHS) undergoing corrective surgery was cleared by the United States Food and Drug Administration (FDA) to commence at Boston Children’s Hospital. • Results from Mesoblast’s Phase 2 trial in patients with biologic refractory rheumatoid arthritis (RA) showed that a single 2m/kg injection of MPC-300-IV resulted in early and sustained responses through 39 weeks. • Results from Mesoblast’s Phase 2 trial in patients with chronic low back pain due to disc degeneration (CLBP) showed that a single injection of MPC-06-ID resulted in meaningful improvements in both pain and function that were durable for at least 36 months. • Fast Track designation was granted by the FDA for the use of MSC-100-IV in children with acute graft versus host disease (aGVHD). Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
